 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ELLA MARIE BROWN,                                    Case No.: 18cv2705-CAB-JLB
12                                       Plaintiff,
                                                          ORDER REGARDING MOTION TO
13   v.                                                   DISMISS SECOND AMENDED
                                                          COMPLAINT [Doc. No. 10]
14   INTERNATIONAL ASSOCIATION OF
     MACHINISTS,
15
                                      Defendant.
16
17
           On March 11, 2019, defendant International Association of Machinists and
18
     Aerospace Workers, AFL-CIO filed a motion to dismiss the second amended complaint.
19
     [Doc. No. 10.] One month has passed, and plaintiff has not filed an opposition.
20
           Civil Local Rule 7.1.e.2. requires a party opposing a motion to file an opposition or
21
     statement of non-opposition within fourteen calendar days of the noticed hearing. Failure
22
     to comply with these rules “may constitute a consent to the granting of a motion.” Civ.
23
     Local R. 7.1.f.3.c. District courts have broad discretion to enact and apply local rules,
24
     including dismissal of a case for failure to comply with the local rules. Ghazali v. Moran,
25
     46 F.3d 52, 53 (9th Cir.1995) (affirming grant of an unopposed motion to dismiss under
26
     local rule by deeming a pro se litigant’s failure to oppose as consent to granting the
27
     motion). Before dismissing an action for failure to comply with local rules, the district
28

                                                      1
                                                                                   18cv2705-CAB-JLB
 1   court “weigh[s] several factors: ‘(1) the public’s interest in expeditious resolution of
 2   litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the
 3   defendants; (4) the public policy favoring disposition of cases of their merits; and (5) the
 4   availability of less drastic sanctions.’” Ghazali, 46 F.3d at 53 (quoting Henderson v.
 5   Duncan, 779 F.2d 1421, 1423 (9th Cir.1986)). That plaintiff is proceeding pro se in this
 6   action does not excuse her failure to follow the rules of procedure that govern other
 7   litigants. King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987) (“Pro se litigants must follow
 8   the same rules of procedure that govern other litigants.”).
 9          Here, defendant attached a proof of service to its motion, signaling that Plaintiff
10   was served at the address provided on the face of her complaint. [Doc. No. 10-1 at 5.]
11   Moreover, Plaintiff was provided adequate time to prepare a response.1 The Court
12   scheduled a hearing for April 18, 2019, resulting in a response deadline for Plaintiff of
13   April 4, 2019. As of April 11, 2019, plaintiff had not filed an opposition to the motion.
14   Thus, the Court finds that “the public’s interest in expeditious resolution of litigation,”
15   “the court’s need to manage its docket,” and “the risk of prejudice to the defendant” all
16   weigh in favor of granting the motion to dismiss. See Ghazali, 46 F.3d at 53.
17   Accordingly, the majority of the Ghazali factors weigh in favor of dismissal.
18          In light of the foregoing, it is hereby ORDERED that defendant’s motion to
19   dismiss [Doc. No. 10] is GRANTED. It is further ORDERED that the second amended
20   complaint is DISMISSED WITHOUT PREJUDICE.
21          It is SO ORDERED.
22   Dated: April 12, 2019
23
24
25
26
27
     1
      The Court notes that Plaintiff did timely file an opposition to the motion to dismiss the first amended
28   complaint [see Doc. Nos. 2, 5, 6], thus indicating that Plaintiff is aware of the due dates for oppositions.

                                                           2
                                                                                                18cv2705-CAB-JLB
